21 F.3d 1118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jorge PADILLA-CASTILLO, Defendant-Appellant.
No. 93-50455.
United States Court of Appeals, Ninth Circuit.
Submitted March 3, 1994.*Decided April 25, 1994.

1
Before:  CHOY, SKOPIL, FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Jorge Padilla-Castillo appeals his conviction on charges of illegal reentry after deportation in violation of 8 U.S.C. Sec. 1326.  He contends on appeal that the government failed to prove that his reentry into the United States was voluntary because he was discovered by immigration officers during confinement in a county jail.  We conclude that his presence in jail is immaterial to whether his reentry into the United States was voluntary.  The fact that he was involuntarily incarcerated or that he wished at that moment not to be in the United States does not negate the government's evidence of voluntary reentry.  The government met its burden of showing that Padilla-Castillo possessed a general intent to reenter the United States.  See Pena-Cabanillas v. United States, 394 F.2d 784, 790 (9th Cir.1968).  Padilla-Castillo failed to contend that he did not have such a general intent by inserting, for example, that he was brought into the United States while unconscious or otherwise under duress.  See id. at 788 n. 2.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3